SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

538
KA 14-00336
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ROBERT W. HENDERSON, JR., DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Donald E.
Todd, J.), rendered August 12, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a weapon in the second degree and criminal possession of a
controlled substance in the fifth degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Oswego County Court for a
reconstruction hearing.

     Memorandum: On appeal from a judgment convicting him, upon his
plea of guilty, of attempted criminal possession of a weapon in the
second degree (Penal Law §§ 110.00, 265.03 [3]) and criminal
possession of a controlled substance in the fifth degree (§ 220.06
[1]), defendant contends, inter alia, that his plea was involuntarily
entered. The transcript of the plea proceeding is incomplete,
however, and we are unable to determine the merits of his contentions
on appeal. The plea proceeding was not transcribed by a court
reporter; instead, it was digitally recorded, and numerous statements
apparently made by defendant during the proceeding are designated as
“inaudible” in the transcript before us. We therefore hold the case,
reserve decision, and remit the matter to Oswego County Court for a
reconstruction hearing with respect to the portions of the plea
proceeding that were not transcribed because of the inaudibility of
the digital recording (see Matter of Naquan L.G. [Carolyn C.], 119
AD3d 567, 567-568).




Entered:    June 17, 2016                          Frances E. Cafarell
                                                   Clerk of the Court